             Case 1:19-cr-00096-LTS Document 80
                                             79 Filed 04/21/20
                                                      04/20/20 Page 1 of 1
                                             U.S. Department of Justice
   [Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007

                                                         April 20, 2020
   BY ECF
   Honorable Laura Taylor Swain
   United States District Judge                                    MEMO ENDORSED
   Southern District of New York
   Daniel Patrick Moynihan U.S. Courthouse
   500 Pearl Street
   New York, New York 10007
            Re:     United States v. Sydney Scales et al., 19 Cr. 96 (LTS)
   Dear Judge Swain,
           A status conference in this case is scheduled for April 27, 2020 at 3:00 p.m. As discussed
   at the February 27, 2020 conference, the Government produced to the defense discovery relating
   to several shootings relevant to the existing charges in this case, as well as relating to a murder
   that the Government expects will form the basis for superseding charges against Sydney Scales.
   The outbreak of COVID-19 has significantly disrupted grand jury operations, however; and
   during this time, the parties have engaged in discussions about potential dispositions of this
   matter short of a superseding indictment and trial. If those discussions do not bear fruit, the
   Government is prepared to supersede the indictment promptly and has received authorization and
   direction from the Attorney General not to seek the death penalty against Scales. The parties
   agree that there are no issues to take up at a conference on April 27 and that the defense would
   benefit from additional time to review discovery and confer with the defendants.
           The Government therefore respectfully requests the conference be adjourned
   approximately 30 days and that Speedy Trial time be excluded up to the next conference date
   pursuant to Title 18, United States Code, Sections 3161(h)(7), as it is in the interest of justice to
   allow the defense time to further review discovery and the parties to discuss possible dispositions
   of the case. I have conferred with all defense counsel, who consent to these requests.
THE APPLICATION IS GRANTED. THE CONFERENCE IS
ADJOURNNED TO 5/29/2020 AT 12:30PM. THE                  Respectfully submitted,
COURT FINDS PURSUANT TO 18 U.S.C. § 3161(h)(7)(A)
THAT THE ENDS OF JUSTICE SERVED BY AN
                                                         GEOFFREY S. BERMAN
EXCLUSION OF THE TIME FROM TODAY’S DATE                  United States Attorney
THROUGH 5/29/2020 OUTWEIGH THE BEST INTERESTS            Southern District of New York
OF THE PUBLIC AND THE DEFENDANT(S) IN A SPEEDY           ________________________________
TRIAL FOR THE REASONS STATEDABOVE. DE# 79                Frank J. Balsamello / Sarah Krissoff
RESOLVED. SO ORDERED.                                       Mathew Andrews
                                                         Assistant United States Attorneys
DATED:4/21/2020
/s/ Laura Taylor Swain, USDJ                             (212) 637-2325 / -2278 / -6526
   cc:      Justine Harris, Esq., Richard Jasper, Esq., counsel for defendant Sydney Scales (by ECF)
            Matthew Myers, Esq., counsel for defendant Ernest Horge (by ECF)
